Robinson, J.
(dissenting). This is an appeal from a judgment on a verdict, and it is for a sum largely in excess of tbe verdict. The *444appeal is taken on the judgment roll. It presents no evidence, no statement of the case, no findings of fact, nor even the charge of the court to the jury. The complaint avers that in October, 1916, by reason of defendants’ negligence in doing some threshing for the plaintiff, the threshing machine set on fire and burned up grain and straw to the damage of the plaintiff $826. The answer contains a general denial. It avers that the value of the grain destroyed did not exceed $126, and that before the commencement of the action, to avoid costs, the defendant tendered to the plaintiff in cash $100 and a release of $40 due on a thresh bill, and that plaintiff refused to accept the same; and that defendant deposited the money to the credit of the plaintiff. The order for judgment avers that defendant has withdrawn the deposit and release, and therefore judgment was given against the defendant for $140 in addition to the verdict, which reads thus: “We, the jury, find for the plaintiff and assess his damages at the sum of $128.26.” The order for judgment was dated November 24, 1917. On May 8, 1919, and after the appeal was taken, the court made a certificate that he had instructed the jury that their verdict should be for such amount as they found for the plaintiff over and above the $100 deposit and the $40 thresh bill. Now if such an instruction was given, it was erroneous. The tender and deposit was not a payment; it was merely a tender of payment; it was an offer of compromise. Hence the verdict should have been for the actual damages, and the court had no right to hear evidence concerning the deposit and to add $140 to the amount of the verdict, though such an error might have been cause for a new trial. But of course justice should not be defeated by any sharp or smooth practice. Hence the judgment should be reversed, with leave to the court to grant a motion for a new trial, and with costs of the appeal to abide the event.
The judgment should be reversed.
Grace, J. I concur in the result arrived at in the dissenting opinion of Justice J. E. Robinson.